— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered October 28, 1982, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that the jury could find, beyond a reasonable doubt, that the defendant possessed the intent to murder Arthur Green. Such intent could be inferred from the defendant’s repeated firing of a gun in Green’s direction shortly after an altercation the defendant had with Green and others, and immediately after the defendant twice shot and seriously injured Marjorie McDonald (see, People v Barnes, 50 NY2d 375, 381; People v Horton, 18 NY2d 355, 359, remittitur amended 19 NY2d 600, 634, cert denied 387 US 934; People v O’Dell, 111 AD2d 937; People v Austin, 106 AD2d 859).
The defendant’s unpreserved claim of error in the court’s interested witness charge does not require a reversal in light of the strength of the evidence of guilt (cf. People v Brabham, 77 AD2d 626). Nor do we find the defendant’s sentence to be inappropriate. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.